Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 17, and 20 being independent.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outcome" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ulcerative colitis patient" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the length of the interval" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the dose schedule" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the outcome" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
17 recites the limitation "the ulcerative colitis patient" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the outcome" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the ulcerative colitis patient" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	The remaining claims are rejected for depending from rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-16 are directed to a system (i.e., a machine), claims 17-19 are directed to a method (i.e., a process), and claim 20 is directed to a non-transitory computer readable medium (i.e., a manufacture).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.



Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:


Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system, comprising: 
at least one data processor; and 
at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: 
applying a predictive model to determine a response indicator indicative of the outcome of treating the ulcerative colitis patient with vedolizumab, the response indicator including a first probability of the ulcerative colitis patient responding to vedolizumab, the predictive model based on a plurality of predictive factors including a duration of disease; and 
determining, based at least on the response indicator, a treatment plan for the ulcerative colitis patient.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because determining a “response indicator” (probability) indicative of an outcome of treating an ulcerative colitis patient with vedolizumab based on “predictive factors” (e.g., age, disease severity, etc.) and then determining a treatment plan for the patient relates to managing human behavior such as interactions between people and following rules .  For instance, doctors have always considered a number of factors to arrive at some indicator (e.g., probability, likelihood, etc.) as to whether one or more various treatments will be successful for individual patients.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because the steps also describe processes that medical professionals go through in their mind (e.g., possibly with the aid of pen and paper) in determining treatment plans for patients.  For instance, the medical professional would have in his or her mind a “predictive model” made up of various predictors/factors of varying importance relative to an ulcerative colitis patient responding to vedolizumab and determine a treatment plan based on an output (response indicator) of the model.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 7-11 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claim 7, this claim calls for generating the model by identifying the predictive factors in a dataset corresponding to a first cohort of ulcerative colitis patients and 
In relation to claim 8, this claim recites how the generating of the model includes generating a second cohort of UC patients for verifying a performance of the model which merely further defines steps that were indicated as being part of the abstract idea previously (doctor-patient treatment planning, following rules, steps practically performable in the human mind).
In relation to claim 9, this claim calls for excluding from the model a first predictive factors that exhibits a collinearity with another predictive factor which merely further defines steps that were indicated as being part of the abstract idea previously (doctor-patient treatment planning, following rules, steps practically performable in the human mind).
In relation to claim 10, this claim calls for determining weights for the predictive factors that correspond to a correlation to a treatment outcome of vedolizumab which merely further defines steps that were indicated as being part of the abstract idea previously (doctor-patient treatment planning, following rules, steps practically performable in the human mind).
Regarding claim 11, this claim recites how the predictive factors are identified by performing a logistic regression on the datasets as having an above-threshold correlation with a treatment outcome of vedolizumab which relates to “mathematical concepts” because they represent mathematical calculations for identifying the predictive factors.


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system, comprising: 
at least one data processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
at least one memory storing instructions (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), which when executed by the at least one data processor, result in operations comprising: 
applying a predictive model to determine a response indicator indicative of the outcome of treating the ulcerative colitis patient with vedolizumab, the response indicator including a first probability of the ulcerative colitis patient responding to vedolizumab, the predictive model based on a plurality of predictive factors including a duration of disease; and 
determining, based at least on the response indicator, a treatment plan for the ulcerative colitis patient.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, memory, and instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 18: These claims recite various specific types of “response indicators” (e.g., probability of achieving remission, achieving rapid response, requiring surgical intervention, or infection) which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 3-5 and 19: These claims recite various specific predictive factors and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 6: This claim recites how the “duration of disease” is a first or second value to indicate that the duration is less or greater than some quantity of time which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 12-14: These claims recite various specific treatment plans and thus do no more than generally link use of the abstract idea to a particular technological environment or field of 
Claim 15: This claim recites how the response indicator corresponds to the length of time between successive doses of vedolizumab which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 16: This claim calls for treating a patient with the treatment plan which amounts to mere instructions to apply the above-noted at least one abstract idea (MPEP § 2106.05(f)).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed previously, the additional limitations of the processor, memory, and instructions amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more 
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Development and Validation of a Scoring System to Predict Outcomes of Vedolizumab Treatment in Patients With Crohn’s Disease” to Dulai et al. (“Dulai”) in view of the Examiner’s Official Notice (“ON”) and NPL “Effectiveness and safety of vedolizumab in Anti-TNF-Naïve Patients with Inflammatory Bowel Disease - A Multicenter Retrospective European Study” to Kopylov et al. (“Kopylov”):
Regarding claim 1, Dulai discloses a system (see figure on page 687), comprising: 
....operations comprising: 
applying a predictive model to determine a response indicator indicative of the outcome of treating the ... patient with vedolizumab, the response indicator including a first probability of the ... patient responding to vedolizumab (page 689 discusses applying a model to determine a probability/response indicator of a patient’s response to vedolizumab; also see low and high probabilities of response in figure on page 687), the predictive model based on a plurality of predictive factors (pages 690 and 695.e5 disclose various variables/predictors for deriving the model) including a duration of disease (page 695.e5 discloses disease duration); and 
determining, based at least on the response indicator, a treatment plan for the ... patient (page 693 discloses how use of the clinical decision support tool (which generates response indicators/predictors per page 691) can allow various treatment decision to be made).
at least one data processor; and at least one memory storing instructions, which when executed by the at least one data processor, result in the operations.
Nevertheless, the Examiner is taking Official Notice that it is well known to use computers (which include processors, memory storing instructions, etc.) to conduct statistical analyses in a more time efficient manner, as compared to with pen and paper.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a computer having a processor and a memory storing instructions executable by the processor to perform the operations in Dulai per the Official Notice to conduct the statistical analyses in a more time efficient manner, as compared to with pen and paper.
Furthermore, while Dulai discloses use of the model to determine the response indicator indicative of treating a Crohn’s Disease patient with vedolizumab (see Title), Dulai appears to be silent regarding use of the model to determine the response indicator indicative of treating an ulcerative colitis patient with vedolizumab.
However, Kopylov teaches (page 2443-2445) that it was known in the healthcare informatics art to treat inflammatory bowel disease (IBD) with vedolizumab, including both Crohn’s Disease and ulcerative colitis forms of IBD, and to assess the effect of a number of variables/predictors on continued VDZ treatment which would advantageously allow for determining treatment options for both patients with Crohn’s Disease and patients with ulcerative colitis forms of IBD.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also used of the model of Dulai to ulcerative colitis patient with vedolizumab as already taught by Kopylov to advantageously allow for determining treatment options for both patients with Crohn’s Disease and patients with ulcerative colitis forms of IBD.
Regarding claim 2, the Dulai/ON/Kopylov combination discloses the system of claim 1, further including wherein the response indicator further includes a second probability of the ulcerative colitis patient achieving a clinical remission and/or an endoscopic remission of ulcerative colitis with vedolizumab (the left column on page 693 of Dulai discusses how the tool can predict CREM (which would be for patients with UC per the combination with Kopylov), where there would be some probability associated with the CREM prediction), a third probability of the ulcerative colitis patient achieving a rapid response to vedolizumab, a fourth probability of the ulcerative colitis patient requiring surgical intervention, and/or a fifth probability of infection when treated with vedolizumab.

Regarding claim 3, the Dulai/ON/Kopylov combination discloses the system of claim 1, further including wherein the plurality of predictive factors further include an exposure to tumor necrosis factor antagonist therapy (supplementary table 2 on page 695.e5 of Dulai illustrates prior anti-TNF exposure as a variable/factor used in model derivation).

Regarding claim 4, the Dulai/ON/Kopylov combination discloses the system of claim 1, further including wherein the plurality of predictive factors further include a baseline endoscopy corresponding to a disease severity (supplementary table 2 on page 695.e5 of Dulai illustrates disease severity as a variable/factor used in model derivation while the right column .

Regarding claim 5, the Dulai/ON/Kopylov combination discloses the system of claim 1, further including wherein the plurality of predictive factors further include a concentration of albumin (the right column on page 690 of Dulai discloses albumin as a predictor).

Regarding claim 6, the Dulai/ON/Kopylov combination discloses the system of claim 1, further including wherein the duration of disease comprises a first value to indicate a duration that is less than a quantity of time or a second value to indicate a duration that is equal to or greater than the quantity of time (supplementary table 2 on page 695.e5 of Dulai discloses categorical disease duration in years which would include a first category/value indicating a duration less than some quantity of time and a second category/value indicating a duration equal to or greater than the quantity of time).

Regarding claim 12, the Dulai/ON/Kopylov combination discloses the system of claim 1, further including wherein the treatment plan for the ulcerative colitis patient includes vedolizumab in response to the response indicator exceeding a threshold value (when determining whether to treat a patient with VDZ based on the prediction probabilities/response indicators per page 693 of Dulai, medical professionals would necessarily utilize one or more “threshold values” (e.g., even if in their minds) to make such decision; furthermore, the patient is a UC patient per the previous combination with Kopylov

wherein the treatment plan for the ulcerative colitis patient further includes a dose schedule for administering vedolizumab, and wherein the dose schedule includes a length of an interval between successive doses of vedolizumab (after determining to treat a patient with VDZ based on the prediction probabilities per page 693 of Dulai, a medical professional would implement some dose schedule having some length of an interval between successive doses; furthermore, the patient is a UC patient per the previous combination with Kopylov).

Claims 17 and 18 are rejected in view of the Dulai/ON/Kopylov combination as respectively discussed above in relation to claims 1 and 2.

Claim 19 is rejected in view of the Dulai/ON/Kopylov combination as discussed above in relation to claims 3-5.

Claim 20 is rejected in view of the Dulai/ON/Kopylov combination as discussed above in relation to claim 1.

Claims 7-11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Development and Validation of a Scoring System to Predict Outcomes of Vedolizumab Treatment in Patients With Crohn’s Disease” to Dulai et al. (“Dulai”) in view of the Examiner’s Official Notice (“ON”) and NPL “Effectiveness and safety of vedolizumab in Anti-TNF-Naïve Patients with Inflammatory Bowel Disease - A Multicenter Retrospective European Study” to Kopylov et al.  et al. (“Kopylov”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2020/0359973 to Pashko (“Pashko”):
Regarding claim 7, the Dulai/ON/Kopylov combination discloses the system of claim 1, further including generating the predictive model including by identifying, based on one or more observational datasets associated with vedolizumab, the plurality of predictive factors, the identifying of the plurality of predictive factors includes generating a first cohort of ulcerative colitis patients (“Methods” on page 687 of Dulai discusses collecting data from the “Gemini 2” trial of CD patients treated with VDM (first cohort) to identify the factors while the Introduction of Kopylov on page 68 discusses collecting data from the “Gemini 1” trial of UC patients treated with VDM to assess efficacy of VDZ; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “first cohort” of Dulai to have included UC patients as taught by Kopylov to advantageously allow for determining treatment options for both patients with both Crohn’s Disease and ulcerative colitis forms of IBD)...
However, the Dulai/ON/Kopylov combination appears to be silent regarding and the first cohort of ulcerative colitis patients being generated by at least removing, from the one or more observational datasets, data associated with ulcerative colitis patients exposed to a placebo instead of vedolizumab.
Nevertheless, Pashko teaches ([0185]-[0186]) that it was known in the healthcare informatics art to eliminate placebo responder data from a data set to remove confounding effects of the placebo from subsequent data analyses, and thereby increase the ability to validly ascertain the efficacy and safety of the active ingredient or test treatment ([0005]).


Regarding claim 8, the Dulai/ON/Kopylov/Pashko combination discloses the system of claim 7, further including wherein the generating of the predictive model further includes generating a second cohort of ulcerative colitis patients, and wherein a performance of the predictive model is verified based at least on data associated with the second cohort of ulcerative colitis patients (page 689 of Dulai discusses validating model performance based on a different cohort of data which again would be of UC patients per the combination with Kopylov).

Regarding claim 9, the Dulai/ON/Kopylov/Pashko combination discloses the system of claim 7, further including wherein the generating of the predictive model further includes excluding, from the predictive model, a first predictive factor that exhibits a co-linearity with a second predictive factor (page 695.e2 of Dulai discusses dropping prior failure of TNFα-antagonist therapy and patient region as variables/predictors because they exhibited collinearity with prior exposure to TNFα-antagonist therapy).

wherein the generating of the predictive model further includes determining, for each of the plurality of predictive factors, a weight corresponding to a correlation to a treatment outcome of vedolizumab (pages 689 and 691 of Dulai discuss weighting the variables/predictors/factors according to a response prediction (treatment outcome correlation)).

Regarding claim 11, the Dulai/ON/Kopylov/Pashko combination discloses the system of claim 7, further including wherein the plurality of predictive factors are identified by performing a logistic regression on the one or more observational datasets to identify the plurality of predictive factors as having an above-threshold correlation with a treatment outcome of vedolizumab (page 689 and 695.e2 discuss performing logistic regression was performed on the datasets to identify variables/factors/predictors that were highly predictive/important, such as by including variables with P values less than .15 (an “above-threshold correlation”).

Regarding claim 13, the Dulai/ON/Kopylov/Pashko combination discloses the system of claim 11, further including wherein the treatment plan for the ulcerative colitis patient further includes a dose quantity comprising a quantity of vedolizumab administered in each dose of vedolizumab (after determining to treat a patient with VDZ based on the prediction probabilities/response indicators per page 693 of Dulai, a medical professional would administer some dose quantity of VDZ in each dose of VDZ; furthermore, the patient is a UC patient per the previous combination with Kopylov).

Regarding claim 15, the Dulai/ON/Kopylov/Pashko combination discloses the system of claim 13, further including wherein the length of the interval between successive doses of vedolizumab corresponds to the response indicator associated with the ulcerative colitis patient (after determining to treat a patient with VDZ based on the prediction probabilities/response indicators per page 693 of Dulai, a medical professional would implement some dose schedule having some length of an interval between successive doses, where the interval length would correspond to the response indicator; for instance, if the response indicator/probability indicated a predicted positive response to VDZ, then there would be some interval length between doses and if the response indicator/probability indicated a predicted negative response to VDZ, then there may not be an interval length between doses because such patient might not be treated with VDZ at all and treatments maybe optimized on an individualized basis; furthermore, the patient is a UC patient per the previous combination with Kopylov).

Regarding claim 16, the Dulai/ON/Kopylov/Pashko combination discloses the system of claim 13, further including wherein the ulcerative patient is treated in accordance with the treatment plan including by being administered the quantity of vedolizumab at one or more intervals indicated by the dose schedule (after determining to treat a patient with VDZ based on the prediction probabilities per page 693 of Dulai, a medical professional would administer some quantity of VDZ implemented according to some dose schedule having some length of an interval between successive doses; furthermore, the patient is a UC patient per the previous combination with Kopylov).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686